AILSHIE, J.
The respondent has filed and presented a motion to strike from the transcript in this case all matter found on page 6 thereof, which appears to be a motion and notice of motion to strike certain paragraphs from the complaint. This appeal is from the judgment only and no statement or bill of exceptions has ever been settled or filed in the case. It therefore follows that under sections 4456 and 4818 of the Revised Statutes, the motion and notice to strike certain matter from the complaint has no place in the judgment-roll, and could only be brought to this court by a bill of exceptions or statement. (Williams v. Boise Basin M. & D. Co., 11 Idaho, 233, 81 Pac. 646; Stickney v. Hanrahan, 7 Idaho, 424, 63 Pac. 189; Graham v. Linehan, 1 Idaho, 780; Gamble v. Dunwell, 1 Idaho, 268; Ray v. Ray, 1 Idaho, 705; Taylor v. McCormick, 7 Idaho, 524, 64 Pac. 239; Anderson v. Shoshone Co., 6 Idaho, 76, 53 Pac. 105; Bank v. Sampson, 7 Idaho, 564, 64 Pac. 890.) The motion will be sustained and page 6, containing the matter designated, will be stricken from the transcript.
*151After sustaining the foregoing motion, the case is left for the consideration of only one assignment of error, namely,' that “the court erred in overruling the demurrer interposed by the appellants to respondent’s amended complaint.”
This action appears to have been instituted by the plaintiff under sections 1210 and 1211 of the Revised Statutes, commonly known in this state as the two-mile limit law. The defendants demurred to the complaint on the grounds that it ‘ ‘ does not state facts sufficient to constitute a cause of action. ’ ’ Leaving the two-mile limit law entirely out of our consideration, we think the complaint states a cause of action against the defendants for a willful and unlawful trespass. In paragraph 3 of the complaint we find, among other things, the following allegations: ‘ ‘ That on or about the seventeenth day of March, 1905, the said defendants willfully, knowingly and unlawfully drove their flock of sheep, about 2,500 in number, upon the lands of the plaintiff, and ever since said date, up to the twenty-second day of March, 1905, defendants continuously herded, held, pastured and grazed said sheep upon the lands of the plaintiff, and during the time aforesaid the defendants willfully, knowingly and unlawfully held, herded, fed, grazed and pastured said two thousand five hundred head of sheep upon the lands of the plaintiff and .... against the will and without the consent of the plaintiff and over the plaintiff’s protests and objections, and refused to drive said sheep away from said premises .... until said defendants had fed and pastured to their said sheep all of the grass and feed upon said lands.” The foregoing allegation is followed by the usual allegation as to the character and amount of damage sustained by reason of the unlawful acts of the defendant. While it is lawful in this state for livestock, with certain exceptions, to run at large and graze upon any of the uninelosed lands of the state, it is still true that one who willfully and deliberately drives his stock upon the lands of another, whether inclosed or uninclosed, and holds, herds and grazes them upon such lands over the “protests and objections” of the owner, is liable in damages for the trespass. Such willful, deliberate and intentional conduct cannot be *152justified upon the theory that the stock had a right of their own accord to roam over and graze upon such land. (Harrison v. Adamson, 76 Iowa, 337, 41 N. W. 34; Lazarus v. Phelps, 152 U. S. 81, 38 L. ed. 363, 14 Sup. Ct. Rep. 474; DeLaney v. Errickson, 11 Neb. 533, 10 N. W. 451; Powers v. Kindt, 13 Kan. 74; Larkin v. Taylor, 5 Kan. 433; Kerwhacker v. Cleveland etc. R. R. Co., 3 Ohio St. 172, 62 Am. Dec. 246; 12 Am. & Eng. Ency. of Law, 2d ed., 1044, 1045; Walker v. Bloomingcamp, 34 Or. 391, 43 Pac. 175; St. Louis Cattle Co. v. Vaught, 1 Tex. Civ. App. 388, 20 S. W. 855; Willard v. Mathesus, 7 Colo. 76, 1 Pac. 690.) The complaint stated a cause of action and the demurrer was properly overruled.
The greater portion of appellant’s brief is devoted to a discussion of what constitutes proper elements of damage that may be shown in a ease prosecuted under sections 1210 and 1211 of the Revised Statutes. It is suggested that evidence was admitted tending to show the future value to plaintiff of public lands within two miles of his dwelling. The evidence, however, has not been brought up on this appeal, and we must therefore assume that only competent evidence was admitted.
The judgment is affirmed, with costs in favor of respondent.
Stockslager, C. J., and Sullivan, J., concur.